Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 9, 2018

                                       No. 04-16-00808-CV

PERIDOT JOINT VENTURE, Millennium Exploration Company, LLC and Richard Monroy,
                               Appellants

                                                  v.

                               RPH CAPITAL PARTNERS, L.P.,
                                        Appellees

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-17142
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        This is a restricted appeal in which appellant Peridot Joint Venture (“Peridot”) challenges
a default judgment rendered against it and in favor of appellee RPH Capital Partners, LP
(“RPH”) on December 14, 2015. It is undisputed that Peridot failed to file either a motion for
new trial or a notice of appeal. However – prior to the filing of this restricted appeal – Peridot
filed an original petition for bill of review in the trial court, arguing it did not receive a copy of
the December 14, 2015 default judgment. It further contended it was deprived of its due process
right to notice of a trial and therefore, the default judgment rendered against it should be
reversed. Thereafter, Peridot filed a motion for summary judgment on its bill of review, and
after a hearing, the trial court granted Peridot’s summary judgment, vacating the December 14,
2015 default judgment.

        On June 30, 2016, RPH filed a petition for writ of mandamus, requesting this court to
vacate the summary judgment order and reinstate the December 14, 2015 default judgment. On
December 6, 2016, we conditionally granted RPH’s request for mandamus relief and directed the
trial court to vacate its summary judgment on the bill of review and reinstate the December 14,
2015 default judgment. See In re RPH Capital Partners, LP, No. 04-16-00424-CV, 2016 WL
7119036, at *5 (Tex. App.—San Antonio Dec. 7, 2016), opinion withdrawn and superseded on
reh'g, No. 04-16-00424-CV, 2017 WL 2561562 (Tex. App.—San Antonio June 14, 2017,
mandamus denied). One week later, Peridot filed this restricted appeal, challenging the
reinstated December 14, 2015 default judgment.
         Thereafter, on June 14, 2016 – during the pendency of this restricted appeal – this court
withdrew its opinion and order from the original proceeding dated December 6, 2016 and
substituted a new opinion and order, ultimately denying RPH’s request for mandamus relief. See
In re RPH Capital Partners, LP, 2017 WL 2561562, at *3. RPH then filed a petition for writ of
mandamus in the Texas Supreme Court on August 25, 2017. As a result, because the crux of this
restricted appeal centered on whether the December 14, 2015 default judgment was valid and
enforceable, we abated this cause on September 15, 2017 pending final resolution of any action
relating to the original proceeding.

         On March 19, 2018, RPH filed a letter in this court, stating the Texas Supreme Court
denied its petition for writ of mandamus on January 26, 2018 and the time period for filing a
rehearing has expired. Accordingly, based on this court’s opinion and order dated June 14, 2016,
the underlying December 14, 2015 default judgment was vacated by the trial court’s summary
judgment in favor of Peridot. A judgment that has been vacated has no legal effect and is not
susceptible to appeal. Pringle v. Moon, 158 S.W.3d 607, 610-11 (Tex. App.—Fort Worth 2005,
no pet.) (citing Ferguson v. Naylor, 860 S.W.2d 123, 127 (Tex. App.—Amarillo 1993, writ
denied)). Therefore, because the underlying judgment Peridot seeks to challenge in this
restricted appeal has been vacated, it now appears this restricted appeal has been rendered moot.
See Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012) (holding case is moot when
issues presented are no longer live controversies).

       Based on the foregoing, we ORDER our previous abatement lifted and reinstate this
appeal on this court’s active docket. We further ORDER appellant to file a written response on
or before May 29, 2018 showing cause why this cause should not be dismissed as moot.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court